DETAILED ACTION
Status of Claims
The action is in reply to the Request for Continued Examination of Application 17/058,146 filed on 07/19/2022.
Claims 5 and 15 were previously canceled, and Claims 1-4, 6-14, and 16-20 were pending and were rejected in the previous final rejection on 04/20/2022. Examiner issued an Advisory Action on 07/06/2022.
Claims 1 and 12 have been amended and are hereby entered.
Claims 6 and 16 have been canceled.
Claims 1-4, 7-14, and 17-20 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/19/2022 has been entered.
Response to Arguments
Applicant's arguments, see Pages 6-9, filed 06/17/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-4, 6-14, and 16-20 have been fully considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments relates to Claim 4 of Example 45 on Pages 6-8 because the claims are very distinct from Claim 4 of Example of 45. For instance, Claim 4 specifies that the controller is configured to send a control signal instructing the apparatus to selectively heat or cool the mold when the measured temperature is more than two degrees different than the target temperature. In the Example 45 Claim 4 analysis, it states that "Limitation (d) does not merely link the judicial exceptions to a technical field, but instead adds a meaningful limitation in that it employs the information provided by the judicial exception (the comparison of the mold temperature with the target temperature) to control the operation of the injection molding apparatus. As explained in the specification, maintaining the temperature within this set range (no more than two degrees higher or lower than the target temperature) will prevent the occurrence of undesirable side reactions that would otherwise negatively affect the cured polyurethane’s strength and wear performance. By preventing the occurrence of these side reactions, the claimed controller avoids the technical problems associated with undercure and overcure, which would otherwise negatively affect the cured polyurethane’s strength and wear performance. Further, a person of ordinary skill in the art would recognize that limitation (d), in combination with the other claim limitations, reflects the technical advantages described in the specification. The claim as a whole thus improves upon previous controllers used in this technical field of injection molding. Further, using the information obtained via the judicial exception to take corrective action and control the injection molding apparatus in a particular way is an “other meaningful limitation” that integrates the judicial exception into the overall control scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception (Step 2A: NO). The claim is eligible." However, the instant application lacks this. Therefore, the arguments are not persuasive.
Applicant’s arguments, see Pages 9-11, filed 06/17/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-4, 6-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-4, 7-14, and 17-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for selecting meeting locations) and “a machine” (system for selecting meeting locations).
Regarding Claims 1-4, 7-14, and 17-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A method of selecting meeting locations, the method comprising: 
monitoring, by ..., environmental conditions of a plurality of meeting locations, wherein ... is configured to set and monitor ... in the plurality of meeting locations using a first environmental set point for an unoccupied meeting location and a second environmental set point for an occupied meeting location; 
receiving a request to schedule a meeting, the request including requested meeting attendees; 
receiving a current physical location of at least a subset of the requested meeting attendees; 
identifying time slots that the requested meeting attendees are available for the meeting; 
selecting a meeting location, of the plurality of meeting locations, for the meeting at a time slot included in the identified time slots, the selecting based at least in part on availability of the meeting location during the time slot and a proximity of the selected meeting location to the at least a subset of the meeting attendees; and 
setting, by ..., an environmental set point of the meeting location during the time slot to the second environmental set point.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of monitoring, receiving, identifying, selecting, and setting an environment set point of the meeting location during the time slot to the second environmental set point are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “a building automation system” and “heating, air conditioning, and lighting systems”. The claim as a whole merely describes how to generally “apply” the concept of monitoring, receiving, identifying, selecting, and setting an environment set point of the meeting location during the time slot to the second environmental set point by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for selecting meeting locations. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for selecting meeting locations amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2 and 9-11 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the selecting comprises reserving the meeting location for the meeting during the time slot” in Claim 2, by defining “wherein the current physical location of at least a subset of the requested meeting attendees is determined based at least in part on …” in Claim 9, by defining “wherein the current physical location of at least a subset of the requested meeting attendees is a physical location within a building” in Claim 10, and by defining “wherein the time slot is within a threshold amount of time of receiving the request” in Claim 11. 
Step 2A, Prong 2: Claims 2 and 9-11 do not integrate the abstract idea into practical application because Claims 2 and 10-11 do not recite additional elements. Claim 9 recites an additional element – “indoor positioning techniques”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claims 2 and 9-11 do not amount to significantly more than the abstract idea because Claims 2 and 10-11 do not recite additional elements. Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for selecting meeting locations amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim 3 recites the following limitations:
The method of claim 2, wherein the selecting further comprises notifying the requested meeting attendees of the meeting location and the time slot.
Claim 3 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 3 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 3 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 4 recites the following limitations:
The method of claim 3, wherein a time of the notifying takes into account a travel time to the meeting location.
Claim 4 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea.
Step 2A, Prong 2: Claim 4 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 4 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 7 recites the following limitations:
The method of claim 1, further comprising based at least in part on the selecting, transmitting a mobile credential to at least one of the requested meeting attendees, the mobile credential configured to unlock, during the time slot, … that controls access to the meeting location.
Claim 7 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea.
Step 2A, Prong 2: Claim 7 does not integrate the abstract idea into practical application. Claim 7 recites an additional element – “an access control device”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for selecting meeting locations amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 8 recites the following limitations:
The method of claim 1, further comprising based on the selecting, transmitting to each of the at least a subset of the requested meeting attendees directions from their current physical locations to the selected meeting location.
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea.
Step 2A, Prong 2: Claim 8 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 8 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 12 recites the following limitations:
A system for selecting meeting locations, the system comprising: 
... to perform operations, the operations comprising: 
monitoring, by ..., environmental conditions of a plurality of meeting locations, wherein ... is configured to set and monitor ... in the plurality of meeting locations using a first environmental set point for an unoccupied meeting location and a second environmental set point for an occupied meeting location; 
receiving a request to schedule a meeting, the request including requested meeting attendees; receiving a current physical location of at least a subset of the requested meeting attendees; 3Response to Final Office Action Dated December 22, 2021 Application No.: 17/058,146 Docket No.: 104262US01 (U301905US) 
identifying time slots that the requested meeting attendees are available for the meeting; 
selecting a meeting location, of the plurality of meeting locations, for the meeting at a time slot included in the identified time slots, the selecting based at least in part on availability of the meeting location during the time slot and a proximity of the selected meeting location to the at least a subset of the meeting attendees; and 
setting, by the building automation system, an environmental set point of the meeting location during the time slot to the second environmental set point.
Step 2A, Prong 1: The limitations for Claim 12 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of monitoring, receiving, identifying, selecting, and setting an environment set point of the meeting location during the time slot to the second environmental set point are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 12 recites additional elements – “a processor; and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor”, “a building automation system”, and “heating, air conditioning, and lighting systems”. The claim as a whole merely describes how to generally “apply” the concept of monitoring, receiving, identifying, selecting, and setting an environment set point of the meeting location during the time slot to the second environmental set point by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for selecting meeting locations. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for selecting meeting locations amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 13 and 19-20 are directed to substantially the same abstract idea as Claim 12 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 12 such as by defining “wherein the selecting comprises reserving the meeting location for the meeting during the time slot” in Claim 13, by defining “wherein the current physical location of at least a subset of the requested meeting attendees is determined based at least in part on …” in Claim 19, and by defining “wherein the time slot is within a threshold amount of time of receiving the request” in Claim 20. 
Step 2A, Prong 2: Claims 13 and 19-20 do not integrate the abstract idea into practical application because Claims 13 and 20 do not recite additional elements. Claim 19 recites an additional element – “indoor positioning techniques”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claims 13 and 19-20 do not amount to significantly more than the abstract idea because Claims 13 and 20 do not recite additional elements. Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for selecting meeting locations amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim 14 recites the following limitations:
The system of claim 13, wherein the selecting further comprises notifying the requested meeting attendees of the meeting location and the time slot.
Claim 14 is directed to substantially the same abstract idea as Claim 13 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 14 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 14 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 17 recites the following limitations:
The system of claim 12, wherein the operations further comprise, based at least in part on the selecting, transmitting a mobile credential to at least one of the requested meeting attendees, the mobile credential configured to unlock, during the time slot, … that controls access to the meeting location.
Claim 17 is directed to substantially the same abstract idea as Claim 12 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea.
Step 2A, Prong 2: Claim 17 does not integrate the abstract idea into practical application. Claim 17 recites an additional element – “an access control device”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for selecting meeting locations amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 18 recites the following limitations:
The system of claim 12, wherein the operations further comprise, based on the selecting, transmitting to each of the at least a subset of the requested meeting attendees directions from their current physical locations to the selected meeting location.
Claim 18 is directed to substantially the same abstract idea as Claim 12 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea.
Step 2A, Prong 2: Claim 18 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 18 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-10, 12-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi et al. (US PG Pub. No. 2016/0165056 A1; hereinafter "Bargetzi") in view of Drees; Kirk (US PG Pub. No. 2011/0178977 A1; hereinafter "Drees") and Khorashadi et al. (US PG Pub. No. 2013/0080204 A1; hereinafter "Khorashadi").
Regarding Claim 1, Bargetzi teaches a method of selecting meeting locations, the method comprising: monitoring, by a building automation system, environmental conditions of a plurality of meeting locations (See “The control system processor 42 is used for, among other things, controlling and monitoring various devices and environmental conditions throughout a structure. The control system may control one or more of the following controllable devices: ...; HVAC devices 415 including but not limited to thermostats, occupancy sensors, air conditioning units, heating units, filtration systems, fans, humidifiers; ...; and industrial devices including but not limited to motors, pumps, chillers, and air compressors.” in Paragraph [0375]); receiving a request to schedule a meeting (See “In step 1706, the scheduling application 20 receives on or more inputs for reserving a conference room.” in Paragraph [0450]), the request including requested meeting attendees (See “In step 1708, the scheduling application 20 receives one or more preset information detailing the meeting. For example, the scheduling application 20 may receive …, participants in the meeting, ...” in Paragraph [0452]); receiving a current physical location of at least a subset of the requested meeting attendees (See “The portable electronic device may be paired with the conferencing endpoint by: (i) receiving from at least one of the one or more RF beacons the broadcasted information including the application identifier, (ii) transmitting the broadcasted information to an application associated with the application identifier, (iii) estimating a distance to the at least one of the one or more RF beacons according to a detected signal strength of the RF beacon broadcast, (iv) determining a location of the portable electronic device based on the distance to the at least one of the one or more RF beacons, …” in Paragraph [0024] wherein the “location of the portable electronic device” is considered to be the “current physical location of at least a subset of the requested meeting attendees”, “The location of the portable electronic device may be determined by identifying a nearest RF beacon by comparing the detected signal strengths of the at least one of the one or more RF beacons and identifying the strongest received signal, and the conferencing endpoint network address may be identified by identifying the conferencing endpoint network address received from the nearest RF beacon.” in Paragraph [0025], and “The scheduling application 20 may communicate the user ID associated with the scheduling application 20 to the scheduling server 15 thereby allowing the scheduling server 15 to determine the identity and location of the user.” in Paragraph [0448]); identifying time slots that the requested meeting attendees are available for the meeting (See “The conferencing application 3801 can communicate with a local calendar utility or application available on the user's portable electronic device 3702 to access the user's calendar information. Alternatively, the conferencing application 3801 can communicate via a web-based calendaring application with a remote calendar server 2416 to access user's calendar information. User's calendar can be linked to the conferencing application 3801 during its setup or registration process. An example of a calendaring application includes a Microsoft Outlook® calendar application, which can be a standalone application, or can work with a remote calendar server 2416, such as the Microsoft Exchange Server.” in Paragraph [0631]. It can be seen that the conferencing application 3801 is capable of identifying time slots that the requested meeting attendees are available for the meeting by accessing to their calendar information.); and selecting a meeting location, of the plurality of meeting locations, for the meeting at a time slot included in the identified time slots, the selecting based at least in part on availability of the meeting location during the time slot ... (See “The search icon 503 allows a user to access a menu where the scheduling application 20 may locate a suitable conference room according to the time of the meeting…” in Paragraph [0405]).
Although Bargetzi teaches monitoring, by a building automation system, environmental conditions of a plurality of meeting locations as described above and in Paragraph [0375], Bargetzi does not explicitly teach wherein the building automation system is configured to set and monitor heating, air conditioning, and lighting systems in the plurality of meeting locations using a first environmental set point for an unoccupied meeting location and a second environmental set point for an occupied meeting location and setting, by the building automation system, an environmental set point of the meeting location during the time slot to the second environmental set point. However, Drees teaches wherein the building automation system is configured to set and monitor heating, air conditioning, and lighting systems in the plurality of meeting locations using a first environmental set point for an unoccupied meeting location and a second environmental set point for an occupied meeting location (See “Referring now to FIG. 1A, a block diagram of a system 100 including a smart building manager 106 is shown, according to an exemplary embodiment. Smart building manager 106 is connected to a smart grid 104 and a plurality of building subsystems 128. The building subsystems 128 may include ... a HVAC subsystem 140, a lighting subsystem 142, ...” in Paragraph [0032], “Each of building subsystems 128 include any number of devices, controllers, and connections for completing their individual functions and control activities. For example, HVAC subsystem 140 may include a chiller, a boiler, any number of air handling units, economizers, field controllers, supervisory controllers, actuators, temperature sensors, or other devices for controlling the temperature within a building. As another example, lighting subsystem 142 may include any number of light fixtures, ballasts, lighting sensors, dimmers, or other devices configured to controllably adjust the amount of light provided to a building space.” in Paragraph [0033], and “Referring further to FIGS. 1A and 1B, the integrated control layer 116 is configured to use the data input and/or output of the building subsystem integration layer 118 to make control decisions. Due to the subsystem integration provided by the building subsystem integration layer 118, the integrated control layer 116 can integrate control activities of the subsystems 128 ... By way of a more particular example, when a building employee badges in at a parking garage, a message may be sent from the parking subsystem to the building subsystem integration layer 118, converted into an event recognized as a universal occupancy (e.g., "badge-in") event, and provided to integrated control layer 116. Integrated control layer 116 may include logic that turns on the lights in the building employee's office, begins cooling the building employee's office in response to the anticipated occupancy, ... The decision to turn the devices on is made by integrated control layer 116 and integrated control layer 116 may cause proper "on" commands to be forwarded to the particular subsystems (e.g., the lighting subsystem, ..., the HVAC subsystem)... The integrated control layer 116, by having access to information from multiple systems, is configured to use inputs from one or more building subsystems 128 to make control decisions for control algorithms of other building subsystems. For example, the "badge-in" event described above can be used by the integrated control layer 116 (e.g., a control algorithm thereof) to provide new setpoints to an HVAC control algorithm of the HVAC subsystem.” in Paragraph [0043] wherein it can be seen that two environmental set points are used (e.g. one environmental set point for unoccupied space and another environment set point for occupied space) and setting, by the building automation system, an environmental set point of the meeting location during the time slot to the second environmental set point (See “The integrated control layer 116, by having access to information from multiple systems, is configured to use inputs from one or more building subsystems 128 to make control decisions for control algorithms of other building subsystems. For example, the "badge-in" event described above can be used by the integrated control layer 116 (e.g., a control algorithm thereof) to provide new setpoints to an HVAC control algorithm of the HVAC subsystem.” in Paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for selecting meeting locations of Bargetzi to include wherein the building automation system is configured to set and monitor heating, air conditioning, and lighting systems in the plurality of meeting locations using a first environmental set point for an unoccupied meeting location and a second environmental set point for an occupied meeting location and setting, by the building automation system, an environmental set point of the meeting location during the time slot to the second environmental set point, as taught by Drees, in order to enable energy savings by such as adjusting/setting HVAC set points and turning on/off the lights based on occupancy status of the building/space (See Paragraph [0046] of Drees).
Bargetzi in view of Drees does not explicitly teach; however, Khorashadi teaches the selecting based at least in part on … a proximity of the selected meeting location to the at least a subset of the meeting attendees (See “FIG. 9 is a block diagram illustrating a method or process for dynamically selecting a meeting location for a plurality of meeting participants. The process starts at block 900 by receiving a position of each meeting participant. At block 902, the process includes identifying at least one potential meeting location based on the positions.” in Paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for selecting meeting locations of Bargetzi in view of Drees to include selecting a meeting location based on a proximity of the selected meeting location to the at least a subset of the meeting attendees, as taught by Khorashadi, in order to make the process more efficient (See Paragraph [0015] of Khorashadi).
Regarding Claim 2, Bargetzi in view of Drees and Khorashadi teaches all the limitations of Claim 1 as described above. Bargetzi also teaches wherein the selecting comprises reserving the meeting location for the meeting during the time slot (See “Upon accessing the scheduling server, the user may manage the conference room schedule by … reserving the conference room for a period of time, reserving resources, ...” in Paragraph [0340]).
Regarding Claim 3, Bargetzi in view of Drees and Khorashadi teaches all the limitations of Claims 1 and 2 as described above. Bargetzi also teaches wherein the selecting further comprises notifying the requested meeting attendees of the meeting location and the time slot (See “Additionally, the scheduling server 15 may communicate with the portable electronic device 13, such as by providing updates to the schedule and providing feedback such as confirmation notices to the portable electronic device 13.” in Paragraph [0358] wherein the “confirmation notices to the portable electronic device 13” is considered to be the “notifying the requested meeting attendees of the meeting location and time slot” and see also “In addition to or in lieu of one or more software engines discussed above, notification engine 224 may also be included in an exemplary embodiment of the present invention… The notification engine may notify a resource requester …as to the status of the submitted reservation requests and/or acknowledged reservations.” in Paragraph [0040]).
Regarding Claim 4, Bargetzi in view of Drees and Khorashadi teaches all the limitations of Claims 1, 2, and 3 as described above. Bargetzi in view of Drees does not explicitly teach; however, Khorashadi teaches wherein a time of the notifying takes into account a travel time to the meeting location (See “…the meet-up optimizer may initiate a meeting by identifying two or more users in the same location, e.g., … within a predefined distance or travel time of each other. In such a situation, the meet-up optimizer can notify one or both users that they are in a similar location and may offer them the option of having the meet-up optimizer 102 determine potential meeting locations.” in Paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for selecting meeting locations of Bargetzi in view of Drees to include a time of the notifying takes into account a travel time to the meeting location, as taught by Khorashadi, in order to make the process more efficient (See Paragraph [0015] of Khorashadi).
Regarding Claim 7, Bargetzi in view of Drees and Khorashadi teaches all the limitations of Claim 1 as described above. Bargetzi also teaches based at least in part on the selecting, transmitting a mobile credential to at least one of the requested meeting attendees, the mobile credential configured to unlock, during the time slot, an access control device that controls access to the meeting location (See “Upon accessing the scheduling server, the user may manage the conference room schedule by viewing the schedule for the conference room, reserving the conference room for a period of time, reserving resources, preconfiguring room and resource settings, starting a meeting, ending a meeting, sharing documentation and viewing resources for the conference room among other things.” in Paragraph [0340], “By checking in and ending a meeting, actions may be triggered from an accompanying control system controlling one or more devices and environmental aspects of the conference room.” in Paragraph [0355], “Additionally, a control system in communication with the scheduling software may alter one or more control settings based on the user. For example, the scheduling application may communicate personal settings for the conference room to the control network. The scheduling application may check user identity against a database to determine access rights for the user to view or manage the schedule of an area or resource. A user may have limited or no access to certain areas or resources based on time of day, priority, employment level or a myriad of other factors.” in Paragraph [0356], and “The control system processor 42 is used for, among other things, controlling and monitoring various devices and environmental conditions throughout a structure. The control system may control one or more of the following controllable devices: A/V devices including but not limited to content sources, content sinks, video recorders, audio receivers, speakers, and projectors; lighting devices 413 including but not limited to lamps, ballasts, light emitting diode (LED) drivers; HVAC devices 415 including but not limited to thermostats, occupancy sensors, air conditioning units, heating units, filtration systems, fans, humidifiers; shading elements 414 including but not limited to motorized window treatments, dimmable windows; security elements 416 including but not limited to security cameras, monitors and door locks;…” in Paragraph [0375]).
Regarding Claim 9, Bargetzi in view of Drees and Khorashadi teaches all the limitations of Claim 1 as described above. Bargetzi also teaches wherein the current physical location of at least a subset of the requested meeting attendees is determined based at least in part on indoor positioning techniques (See “The portable electronic device may be paired with the conferencing endpoint by: … (iii) estimating a distance to the at least one of the one or more RF beacons according to a detected signal strength of the RF beacon broadcast, (iv) determining a location of the portable electronic device based on the distance to the at least one of the one or more RF beacons, …” in Paragraph [0024], “The location of the portable electronic device may be determined by identifying a nearest RF beacon by comparing the detected signal strengths of the at least one of the one or more RF beacons and identifying the strongest received signal, and the conferencing endpoint network address may be identified by identifying the conferencing endpoint network address received from the nearest RF beacon.” in Paragraph [0025], and “A portable electronic device, such as a smart phone, communicates with an identification unit, such as … one or more RF beacons, located in or near a conference room. The portable electronic device may read an application identifier and a room address or area address from the identification unit.” in Paragraph [0340] wherein the “identification unit such as RF beacons” is considered to be the “indoor positioning technique”).
Regarding Claim 10, Bargetzi in view of Drees and Khorashadi teaches all the limitations of Claim 1 as described above. Bargetzi also teaches wherein the current physical location of at least a subset of the requested meeting attendees is a physical location within a building (See “The particular layout of a structure may only require that a portable electronic device be in communication with one or two RF beacons 18 to accurately determine in which room or location the portable electronic device is located.” in Paragraph [0461], “The personal area network interface of the portable electronic device 13 is configured for determining the received signal strength of each received beacon broadcast. For example, the personal area network interface may measure signal strength of broadcasts by received signal strength indicator (RSSI). By utilizing the received signal strength of each beacon, the portable electronic device 13 may estimate its distance to each beacon 18. The scheduling application 20 may comprise a lookup table indexing distances from beacon to RSSI. Accordingly, by mapping the beacon ID 185 to a location in the facility and by determining its distance to one or more beacons 18, the portable electronic device 13 may determine its location in a facility.” in Paragraph [0462], and “FIG. 19 shows a schematic of a facility with a plurality of rooms, each comprising an RF beacon 18a-n, according to an illustrative embodiment of the invention. For example, the facility may be a corporate building comprising offices and conference rooms. An RF beacon 18a-n is placed in each room of the facility... Each RF beacon 18a-n periodically, transmits its beacon ID 185, the application identifier 113 and in some embodiments, the scheduling server address 115. The portable electronic device 13 periodically listens for RF beacon transmissions. The scheduling application 20 determines a first distance 181, a second distance 182 and a third distance 183 to a first RF beacon 18a, a second RF beacon 18b, and a third RF beacon 18c, respectively. Preferably, the scheduling application 20 determines the first distance 181, the second distance 182 and the third distance 183 with the three RF beacons 18a-c with the strongest received signal according to RSSI. The scheduling application 20 may determine its location by calculating the intersection of a first range with the first distance 181 as a radius, a second range with the second distance 182 as a radius, and a third range with the third distance 183 as a radius. By strategically placing RF beacons 18a-n throughout a facility, the portable electronic device 13 may determine its location throughout the facility by periodically calculating its range to any three RF beacons 18a-n.” in Paragraph [0463] wherein the “location of portable electronic device 13” is considered to be the “current physical location of at least a subset of the requested meeting attendees”.)
Claims 12-14, 17, and 19 are system claims corresponding to method Claims 1-3, 7, and 9. All of the limitations in Claims 12-14, 17, and 19 are found reciting the same scopes of the respective limitations in Claims 1-3, 7, and 9. Accordingly, Claims 12-14, 17, and 19 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-3, 7, and 9, respectively set forth above. Additionally, Bargetzi teaches a system for selecting meeting locations, the system comprising: a processor; and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising (See “The system also comprises … a memory encoding one or more processor-executable instructions, and a processor configured to load the one or more processor-executable instructions. The one or more processor-executable instructions, when executed by the processor, cause acts to be performed comprising:” in Paragraph [0018]).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi in view of Drees, Khorashadi, and MCLARTY et al. (US PG Pub. No. 2014/0058778 A1; hereinafter "MCLARTY").
Regarding Claim 8, Bargetzi in view of Drees and Khorashadi teaches all the limitations of Claim 1 as described above. Bargetzi in view of Drees and Khorashadi does not explicitly teach; however, MCLARTY teaches based on the selecting, transmitting to each of the at least a subset of the requested meeting attendees directions from their current physical locations to the selected meeting location (See “Among other things, the location-aware calendaring provides booking, walking directions, …” in Paragraph [0017], “In one embodiment, the location aware calendaring tool provides directions to the meeting location, e.g., as a web-page rendered on a mobile display.” in Paragraph [0018], “The meeting settings 310 also dates and times 330 to be selected as well as a link to directions 327, …” in Paragraph [0052], “The link for the directions 327 brings up a map window 340. The map window 340 has a map 345, ... The information bar 360 provides information such as walking distance 341 and meeting length 342... The map 345 displays a route 349. The route 349 is from the recipient/user current location 350 and the meeting location 325. The route 349 traverses the map 345 cognizant of walls 354, stairs 353, cubicles 351, offices 352, meeting rooms 355, and other tangible interior features.” in Paragraph [0053], and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for selecting meeting locations of Bargetzi in view of Drees and Khorashadi to include transmitting to each of the at least a subset of the requested meeting attendees directions from their current physical locations to the selected meeting location, as taught by MCLARTY, in order to allow meeting attendees to navigate to the meeting location quickly while saving time that would otherwise have to be spent lost inside the building (See Paragraph [0018] of MCLARTY).
Claim 18 is a system claim corresponding to method Claim 8. All of the limitations in Claim 18 are found reciting the same scopes of the respective limitations in Claim 8. Accordingly, Claim 18 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 8, respectively set forth above.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi in view of Drees, Khorashadi, and Pawar et al. (US PG Pub. No. 2018/0308067 A1; hereinafter "Pawar").
Regarding Claim 11, Bargetzi in view of Drees and Khorashadi teaches all the limitations of Claim 1 as described above. Bargetzi in view of Drees and Khorashadi does not explicitly teach; however, Pawar teaches wherein the time slot is within a threshold amount of time of receiving the request (See “As illustrated in FIG. 5, receiving operation 505 can receive a request to schedule a meeting. In some embodiments, the request may include an indication of flexibility (e.g., with regard to date, time, and/or location). For example, in some embodiments, the organizer may indicate that the meet just needs to occur within the next two days, next week, or next month.” in Paragraph [0045] wherein the “next two days, next week, or next month” is considered to be the “threshold amount of time of receiving the request”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for selecting meeting locations of Bargetzi in view of Drees and Khorashadi to include the time slot is within a threshold amount of time of receiving the request, as taught by Pawar, in order to determine there is any flexibility with regard to time (See Paragraph [0045] of Pawar).
Claim 20 is a system claim corresponding to method Claim 11. All of the limitations in Claim 20 are found reciting the same scopes of the respective limitations in Claim 11. Accordingly, Claim 20 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 11, respectively set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Min et al. (US 2015/0193739 A1) teaches a method and a system for scheduling conference rooms based on attendee locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/23/2022